Citation Nr: 1605603	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  13-02 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for cluster headaches, to include as secondary to posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1966 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran was scheduled for a hearing in January 2016, but did not appear.  Therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2015). 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2011, there was an attempt to contact and request records from Dr. Y.W., who the Veteran had identified as providing treatment for cluster headaches.  There is no record of a response from Dr. Y.W., a follow-up request as required by 38 C.F.R. § 3.159(c)(1), or a letter notifying the Veteran of the inability to obtain the records as required by 38 C.F.R. § 3.159(e).  Upon remand, the AOJ must make a second attempt to obtain records from Dr. Y.W. and, if the records are not received, provide the Veteran with notice of VA's inability to obtain the medical records.  

The claims folder should also be updated to include VA treatment records compiled since April 1, 2014.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Make a second attempt to obtain treatment records from Dr. Y.W., a private physician identified by the Veteran in a November 2011 VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs.  The AOJ is advised that a first attempt was made in December 2011, and no response was recorded.  If no response is received, provide the Veteran with notice informing him of (1) VA's inability to obtain records from Dr. Y.W.; (2) what steps were taken to obtain the records; and (3) that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B)  (West 2002 & Supp. 2013)).

2.  Obtain all treatment records for the Veteran from the Southern Arizona VA Health Care System and all associated outpatient clinics dated from April 1, 2014 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).  All attempts to obtain the records must be documented in the claims file.

3.  After completing all of the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




